Citation Nr: 0819563	
Decision Date: 06/13/08    Archive Date: 06/18/08

DOCKET NO.  04-22 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for residuals a right leg 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1952 to 
January 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Louisville, Kentucky.  In June 2008, the Board ruled 
on a motion to advance the veteran's case on the docket; the 
motion was granted.


FINDING OF FACT

The competent evidence of record fails to show that the 
veteran incurred any chronic residuals as a result of a right 
leg injury during service.


CONCLUSION OF LAW

Residuals of a right leg injury were not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2007); see also 73 Fed. Reg. 23,353-6 (April 
30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

After careful review of the claims file, the Board finds that 
letters dated in April 2003 and May 2006 fully satisfied the 
duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this regard, these letters advised the veteran 
what information and evidence was needed to substantiate the 
claim decided herein.  The letters also requested that he 
provide enough information for the RO to request records from 
any sources of information and evidence identified by the 
veteran, as well as what information and evidence would be 
obtained by VA, namely, records like medical records, 
employment records, and records from other Federal agencies.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The May 2006 letter provided this notice to the 
veteran.  

The Board observes that the April 2003 letter was sent to the 
veteran prior to the May 2003 rating decision.  The VCAA 
notice with respect to the elements addressed in this letter 
was therefore timely.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  VCAA notice in accordance with Dingess, 
however, was sent after the initial adjudication of the 
veteran's claim.  Nevertheless, the Board finds this error 
nonprejudicial to the veteran.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  In this regard, the notice provided in 
the May 2006 letter fully complied with the requirements of 
38 U.S.C. § 5103(a), 38 C.F.R. § 3.159(b), and Dingess, 
supra, and after the notice was provided the case was 
readjudicated and a September 2007 supplemental statement of 
the case was provided to the veteran.  See Pelegrini II, 
supra; Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a 
(supplemental) statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a readjudication decision).

In attempting to retrieve the veteran's service treatment 
records the RO learned that his records are unavailable with 
the exception of the January 1954 separation examination 
report already of record.  See NPRC Response dated November 
2, 2000.  In light of such response, the RO sent letters to 
the veteran in December 2006, March 2007, and May 2007 
informing him that his service treatment records, including 
clinical treatment records from the 101st Evacuation 
Hospital, were unavailable and that any further attempts to 
retrieve them would be futile.  The veteran was previously 
provided an NA Form 13055, which he returned in August 1999.  
However, the March 2007 and May 2007 letters also expressly 
notified the veteran of the alternative types of evidence, 
including witness statements, he might submit to support his 
claim.  See Dixon v. Derwinski, 3 Vet. App. 261 (1992) 
(holding that, where a veteran's service medical records have 
been destroyed or lost, the Board is under a duty to advise 
the claimant to obtain other forms of evidence, such as lay 
testimony, to support his claim).  

In light of the above, the Board concludes that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The Board finds that VA has also fulfilled its duty to assist 
the veteran in making reasonable efforts to identify and 
obtain relevant records in support of the veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2007).  Moreover, it has 
met its heightened obligation to assist a veteran in light of 
the unavailability of service treatment records.  See O'Hare 
v. Derwinski, 1 Vet. App. 365 (1991); see also Moore v. 
Derwinski, 1 Vet. App. 401 (1991) (holding that the 
heightened duty to assist a veteran in developing facts 
pertaining to his claim in a case in which service treatment 
records are presumed destroyed includes the obligation to 
search for alternative medical records).  In this regard, all 
available service treatment records are associated with the 
claims folder, as well as all relevant and available VA and 
non-VA treatment records.  For those records that appear to 
be missing, the Board has carefully reviewed the claims file 
and concludes that VA has fully discharged its duty to make 
further attempts to obtain such records for the reasons 
discussed below.  See 38 C.F.R. § 3.159(c) (2007).

Initially, the Board notes that the veteran first filed a 
claim of entitlement to service connection for residuals of a 
left leg injury; the veteran later clarified that he actually 
intended to file for residuals of a right leg injury.  In 
light of his initial error, much of the information received 
by the veteran pertinent to the development of his claim 
references a left leg injury.  For example, the veteran 
completed an NA Form 13055 ("Request for Information Needed 
to Reconstruct Medical Data") in August 1999 indicating he 
was treated for a left leg injury sometime between May and 
September 1953 at the 121st Evacuation Hospital in Korea.  
Although the October 1999 request for any outstanding service 
treatment records, clinical service treatment records from 
the 101st Evacuation Hospital, sick call reports, morning 
reports, or SGOs (Surgeon General Reports), specifically 
refers to a left leg injury, the Board notes that the reply 
from the National Personnel Records Center (NPRC) indicates 
that all available records were mailed (regardless of whether 
they referenced a left leg injury).  See NPRC Response dated 
November 2, 2000.  In this regard, the NPRC indicated that 
the only record found pertaining to the veteran for the 
identified period was a morning report dated May 6, 1953; it 
was mailed to the RO.  Id.  

Similarly, the veteran indicated that he was treated at the 
Louisville VA Medical Center (MC) for his right leg 
disability in the 1960s.  See Veteran's Written Statement 
received May 24, 2006; see also Lay Statement from Veteran's 
Sister received April 4, 2007.  He also stated that he was 
treated at such facility for "leg...pains" in 1957.  See VA 
Form 21-4142 received April 6, 2001; Veteran's Written 
Statement received July 21, 2003.  The RO made appropriate 
requests for these records pursuant to 38 C.F.R. 
§ 3.159(c)(2); unfortunately, negative replies were received 
from the Louisville VAMC.  See Louisville VAMC Negative Reply 
received December 21, 2001 (in reference to request for 1957 
treatment records); Louisville VAMC Negative Reply received 
June 21, 2007 (in reference to request for 1960s treatment 
records).  

Under the above circumstances, the Board concludes VA has 
exhausted all attempts to obtain these outstanding federal 
records and that remanding this appeal for further requests 
would be futile.  See 38 C.F.R. § 3.159(c)(2) (2007).  See 
also Bernard v. Brown, 4 Vet. App. 384, 394 (1993); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran are to be avoided).  

The veteran identified a number of private medical providers 
and facilities that treated him for leg pain throughout the 
years since service separation.  However, only treatment 
records from Fincastle Medical Group (Fincastle) are 
associated with the claims file.  The Board finds that some 
of the outstanding records are unavailable.  See University 
of Louisville Hospital Negative Reply received November 8, 
2001; Red Cross Hospital Records Requests returned to the RO 
as undeliverable in December 2001 and March 2002; VA Form 21-
4142 received September 25, 2001 (veteran states he is unable 
to locate Dr. Seagul).  Alternatively, the veteran has not 
provided sufficient information and/or consent for VA to 
submit an initial or follow-up request.  See Letter to the 
Veteran dated July 1, 2003 (asking veteran to submit a 
completed VA Form 21-4142 for Louisville General Hospital, 
Norton Hospital, and Dr. Franklin); Letter to the Veteran 
dated November 26, 2007 (asking veteran submit a VA Form 21-
4142 for Amin's Family Practice Associates and Parkway 
Medical Center).  See also Initial Records Requests for 
Amin's Family Practice Associates and Parkway Medical Center 
dated July 28, 2003; Deferred Rating Decision dated November 
6, 2007 (noting need for new VA Form 21-4142 for follow-up 
requests).  The Board observes that the duty to assist is not 
a one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  
Therefore, in the absence of any response from the veteran to 
the July 2003 and November 2007 requests for information, the 
Board finds that VA has fulfilled its duty to obtain these 
outstanding private treatment records.  See 38 C.F.R. 
§ 3.159(c).  The veteran has not identified any additional 
relevant, outstanding records that need to be obtained before 
deciding his claim.  

The veteran was afforded a VA examination in conjunction with 
his claim; however, his accredited representative asserts 
that a new examination should be provided to the veteran.  
See May 2008 Written Appellant's Brief.  Specifically, the 
representative feels that the VA examination should have been 
conducted by a physician (M.D.) and not a physician's 
assistant (P.A.).  The Board has reviewed the August 2003 VA 
examination report, and finds that it adequately addresses 
the issues of what diagnoses, if any, the veteran has related 
to his right lower leg, and whether any current disability is 
etiologically related to the veteran's alleged in-service 
injury.  It is not clear what purpose another VA examination 
would serve.  Moreover, there is nothing in VA laws or 
regulations that states the veteran is entitled to an 
examination by an M.D., and in the present case, there is no 
competent evidence that indicates a P.A. is less qualified to 
conduct an examination and provide an etiological opinion.  
The Board notes that there is no indication that the 
representative has any medical expertise.  Thus, his own 
statements that the examination is inadequate cannot be 
considered competent as to the issue of whether examination 
by an M.D. or a specialist is necessary.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2007).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

The veteran contends that he is entitled to service 
connection for residuals of a right leg injury incurred 
during service.  Specifically, the veteran reports that he 
"turned" his right leg on a tent peg while serving in Korea 
and that he was treated with sutures; his right lower leg has 
been painful ever since.  See August 2003 VA Examination 
Report.  

Unfortunately, the veteran's service treatment records 
showing treatment for this alleged injury are not available 
for the Board's review.  As discussed above, a majority of 
the veteran's service treatment records, including clinical 
service treatment records, morning reports related to the 
incident, sick call reports, and SGOs, are unavailable 
according to the NPRC.  However, the veteran's January 1954 
separation examination report is associated with the claims 
file, and the Board observes that the veteran's clinical 
examination of the lower extremities was noted as normal.  
Additionally, no scars were noted on examination.  Finally, 
the veteran's physical profile serial (PUHLES) shows that he 
received a "1" for the lower extremities ("L"), indicating 
a high level of medical fitness.  

While not fatal to the veteran's claim, the Board finds the 
lack of any mention of residuals of a right leg injury at 
service separation weighs against his claim.  The Board has 
given due consideration to the veteran's lay statements in 
light of the circumstances of his service; certainly the type 
of injury described by the veteran would be consistent with 
his service in Korea.  See U.S.C.A. § 1154(a); 38 C.F.R. § 
3.303(a).  However, it is likely that any scarring from a 
laceration requiring suturing would have been noted on 
separation.  Moreover, the veteran now asserts that his right 
leg has been painful ever since his in-service injury.  The 
lack of pain complaints at service separation casts a shadow 
on the credibility of this statement.  More will be said 
about this below.

In addition to a lack of evidence of an in-service injury 
with residual disability, the veteran has not submitted any 
competent evidence showing continued complaints of right leg 
pain since separation from the military.  The Board 
acknowledges that the veteran contends that he sought 
treatment shortly after service at the Louisville VAMC; 
however, as previously discussed, these treatment records 
could not be found.  The veteran also submitted a lay 
statement from his sister indicating that she accompanied him 
to the VA hospital on or about June 1964.  While competent to 
report this visit, the Board finds it noteworthy that she 
failed to state that the visit was related to a right leg 
disability.  Similarly, the veteran submitted a lay statement 
from B.S.; this individual indicated that he made the veteran 
a walking cane in 1963 because the veteran "was having 
problems walking."  Many disabilities can affect a person's 
ability to walk, and B.S. does not state that this walking 
stick was for the specific purpose of alleviating problems 
related to a right leg injury.  This is especially relevant 
given that the veteran's medical records show that he has 
longstanding complaints of left leg and hip pain; there is 
also evidence of a right knee arthroscopy.  See Fincastle 
Medical Group Treatment Record dated April 26, 1996.  Thus, 
in the absence of more details, the Board finds B.S.'s lay 
statement to possess little probative value.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility 
of the Board to assess the credibility and weight to be given 
the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 
192-93 (1992)).

An August 2003 VA examination report reveals that the veteran 
has a semicircular scar on the inner aspect of his right leg 
approximately three inches below the knee.  He also complains 
of pain and discomfort around the knee with occasional 
swelling.  The examiner opined that the veteran's current 
area of pain is unlikely related to his reported in-service 
laceration.  Upon examination, there was no evidence of any 
discomfort or residual deficits in the area identified as the 
place where his alleged in-service injury occurred.  The 
Board notes that X-rays of the veteran's right knee taken at 
the August 2003 VA examination reflect chondrocalcinosis; 
however, the veteran has at no time asserted that his in-
service injury involved the knee.  

Other than a scar, there appears to be no current disability 
of the veteran's right lower leg.  As for whether the scar is 
related to an alleged in-service laceration, the Board finds 
that a preponderance of the evidence is against this finding.  
As noted above, no scars or marks are indicated on the 
veteran's separation examination.  Additionally, the first 
documented evidence of a right leg scar is at the August 2003 
VA examination, nearly 50 years since service separation.  
See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); 
see also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (en banc).  Finally, there is nothing besides the 
veteran's own lay statements that supports a finding of an 
in-service injury.  

In Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 
2006), the U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) held that lay evidence is one type of 
evidence that must be considered, and competent lay evidence 
can be sufficient in and of itself.  The Board, however, 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay 
evidence.  Id.  See also See Hayes, supra.  This would 
include weighing the absence of contemporary medical evidence 
against lay statements.  As previously discussed, the veteran 
is competent to report his in-service laceration.  Moreover, 
the type of injury reported would appear to be consistent 
with his circumstances of service.  38 U.S.C.A. § 1154(a).  
However, the Board finds that the veteran's statements as to 
an in-service injury to lack credibility in light of the 
absence of any mention of a right leg laceration or residual 
scar at his January 1954 separation examination.  
Additionally, despite repeated letters informing him of the 
need to submit corroborative evidence of his in-service 
injury, the veteran failed to provide any buddy or lay 
statements from persons who may have observed a scar on his 
right leg immediately following service.  The veteran 
contends that his right leg injury has caused him pain since 
the injury; however, a review of VA and private records 
beginning in 1996 fails to show any complaints of right leg 
(and not knee) pain until the August 2003 VA examination.  
See, e.g., Fincastle Medical Group Treatment Record dated 
June 9, 1997 (veteran's knees/legs examined with no mention 
of right lower leg pain); Primary Care Clinic Consult dated 
February 10, 2004 (VA intake makes no mention of right lower 
leg pain).

Finally, the Board finds it noteworthy that the veteran 
initially filed a claim for a left leg injury; it took him 
many months to realize his "error."  This "error," when 
considered with medical evidence stating that the veteran is 
a poor historian, calls into question the accuracy of the 
veteran's statements, thereby diminishing the credibility of 
his statements.  See Primary Care Clinic Consult dated 
February 10, 2004 (veteran noted to be a "very poor 
historian").  The Board notes that the veteran's memory may 
have been dimmed with time.  

In sum, the Board finds the contemporaneous evidence from the 
veteran's January 1954 separation examination to be far more 
persuasive than the veteran's own recent assertions to the 
effect that he had incurred a right leg laceration in service 
that resulted in a scar.  See Curry v. Brown, 7 Vet. App. 59, 
68 (1994) (contemporaneous evidence has greater probative 
value than history as reported by the veteran).  Such records 
are more reliable, in the Board's view, than the veteran's 
unsupported assertion of events now over five decades past.  
The Board has considered the applicability of the benefit of 
the doubt rule; however, as a preponderance of the evidence 
is against the veteran's claim, this doctrine is 
inapplicable.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for residuals a right leg 
injury is denied.


____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


